DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fifth and sixth conductive plates located on opposing exterior sides of the housing” and the “third and fourth capacitive sensors positioned and arranged to measure a capacitance that changes due to an external interference that is detected by at least one of the first or sixth conductive plates” (as recited in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: On line 3, the term “the” should be inserted before the phrase “dialysis fluid” since this fluid has been introduced in line 2. On line 26, the phrase “pump the fluid through to the patient tube” appears to be grammatically incorrect and it is suggested to remove the term “to” from this phrase. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 2, the comma following the phrase “is configured to” should be removed to be grammatically correct.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 2, the term “state” should be plural (“states”) to be grammatically correct.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On line 6, the term “the” in the phrase “the fluid” should be replaced with the term “a” since no “fluid” has been recited earlier in the claim or in claim 14. On line 6, the phrase “pump the fluid through to the tube” appears to be grammatically incorrect and it is suggested to remove the term “to” from this phrase.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 2, the term “patient” should be removed from the phrase “the patient tube” since this feature was introduced as only a “tube” in claim 14.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On line 3, the term “the” should be inserted before the phrase “dialysis fluid” since this fluid has been introduced on line 2. On line 20, the phrase “the pump” should be amended to recite “the at least one pump” since this is how the feature is introduced on line 3. On line 21, the phrase “the processor” should be replaced with the phrase “the control unit” since this phrase lacks proper antecedent basis but it is clear that it is intended to refer to the “control unit” of line 20.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On line 2, the term “use” should be removed as the phrase “uses use” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first, third and fourth conductive plates being “(b) enclosed within the recessed section of the housing of the priming sensor” (see Fig 10,11), does not reasonably provide enablement for the first, third and fourth conductive plates being “(a) formed as metal clips configured to secure the portion of the patient tube within the housing of the priming sensor” while maintaining the requirement of claim 1 that the second conductive plate be included on a member that is “moveably connected to a second side of the recessed section”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. As seen in Fig 10-11, when the second conductive plate 802 is included on a member 306 that is moveably connected to a second side of the recessed section 302, the first 804, third 902 and fourth 904 conductive plates are arranged in the manner set forth in option (b) of claim 6. It is not disclosed, nor would it be clear to one of ordinary skill in the art, how the first, third and fourth conductive plates can be arranged in the manner set forth in option (a) of claim 6 (“be formed as metal clips configured to secure the portion of the patient tube within the housing of the priming sensor”) with the second conductive plate being included on a moveable member as required by claim 1. The Examiner notes that the Specification should be amended since it also recites the language of claim 6 in the “Background” section.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 10, 14-19, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 7 and 8: Claim 7 recites that “the processor is configured to determine the first transition […] by determining a change in values of the measured first capacitance is greater than a first transition threshold, and […] the processor is configured to determine the second transition […] by determining that a change in values of the measured second capacitance is greater than a second transition threshold”. However, claim 7, upon which claim 7 depends, states that the “first transition” is determined by using the “measured second capacitance” while the “second transition” is determined by using the “measured first capacitance”. It is unclear, then, how the first transition is determined by the measured first capacitance and how the second transition is determined by the measured second capacitance as recited in claim 7. It is believed that this was a typographical error and claim 7 is intended to indicate that the “first transition” is based on the “measured second capacitance” and that the “second transition” is based on the “measured first capacitance”. Claim 8 is rejected due to its dependence on claim 7. The Examiner notes that the Specification should be amended since it also recites the language of claim 7 in the “Background” section.
Re claim 10: Claim 10 recites that the processor is configured to possibly “output a message that is indicative of the detected capacitance interference”. However, the phrase “the detected capacitance interference” lacks proper antecedent basis and it is unclear as to whether this phrase is intended to refer to the “measured capacitance” or the “external interference” of claim 9. It is believed that this phrase was intended to refer to the “external interface” of claim 9 and it is suggested to amend claim 10 to replace this phrase with the phrase “the external interface”. The Examiner notes that the Specification should be amended since it also recites the language of claim 10 in the “Background” section.
Re claims 14-19: Claim 14 recites that the “housing” includes “ a recessed section”, “a first side” “a second side of the recessed section”, and “a third side”. By reciting that the “second side” belongs to the “recessed section” of the “housing” but not stating that the “first side” and the “third side” also belong to the “recessed section”, it renders the claim unclear as to whether (a) the first and third sides also belong to the recessed section or (b) that the first and third sections do not belong to the recessed section but that there is another side that belongs to the recessed section (due to the indication of the side belonging to the recessed section being “second”). For the sake of examination, the former (a) is the interpretation applied to the claim and it is suggested to amend lines 2-3 to recite “the recessed section of the housing including” instead of “the housing including”. Claims 15-19 are rejected due to their dependence on claim 14.
Re claims 23-24: Claim 23 recites “a second transition”, but since no “first transition” is recited in any claim upon which it depends, it is unclear whether the term “second” is used to indicate two transitions or is simply used as a word choice. Although claim 21 introduces a “first transition”, it is noted believed that claim 23 is intended to depend from claims 21 or 22 since claim 23 recites “a dry tube state” even though such a state is also introduced in claim 21. Therefore, it is believed that the use of the term “solely” was simply word choice and it is suggested to remove this term from the phrase “a second transition”. Claim 24 is rejected due to its dependence on claim 23.

Allowable Subject Matter
Claims 1-24 are allowable except for the objections, 35 USC 112(a) rejections, and 35 USC 112(b) rejections set forth above. The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Each of independent claims 1, 14 and 20 require a sensor comprising (1) a housing including a recessed section that (a) is configured to accept a portion of a tube, (b) includes a first side with a first conductive plate, (c) includes a second section with a member including a second conductive plate that is moveably connected to the second side for detecting insertion of the portion of the tube into the housing, and (d) includes a third side opposing the first side and having a third conductive plate disposed across from a top portion of the first conductive plate and a fourth conductive plate disposed across from a bottom portion of the first conductive plate, (2) a first capacitive sensor positioned and arranged to measure a first capacitance between the first and third conductive plates, and (3) a second capacitive sensor positioned and arranged to measure a second capacitance between the third and fourth conductive plates; claims 1 and 20 additionally require the tube that is only functionally recited in claim 14, at least one pump, and a control unit/processor configured to operate with the at least one pump and the first and second capacitive sensors to perform a priming sequence. The indication of allowability is based on the sensor having the combination of features recited above not being found or suggested in the prior art of record.
The closest prior art of record is PG PUB 2014/0171868 to Zhang et al. which discloses a sensor apparatus (Fig 1,3) comprising a housing 12+42a+42b (Para 23) with a recessed section (within which tube 20 is received in Fig 1, wherein item 28 of Fig 1 is defined by plates 42a and 42b), the recessed section having a first side (defined by plate 42a), a second side (defined by the wall of 12), a third side (defined by plate 42b), a first conductive plate included with the first side (Para 22), and a third conductive plate included with the third side (Para 22) and arranged across from a top portion of the first conductive plate (as seen in Fig 3), wherein a first capacitive sensor is positioned and arranged to measure a first capacitance between the first and third conductive plates (“circuitry that may measure the capacitance between these plates 42a and 42b”, Para 22). Zhang does not disclose a member being moveably connected to the second side for detecting insertion of the portion of the tube in the housing and including a second conductive plate, a fourth conductive plate disposed across from a bottom portion of the first conductive plate, or a second capacitive sensor positioned and arranged to measure a second capacitance between the third and fourth conductive plates. Nor would it have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor apparatus of Zhang to include these features as such a configuration has not been found and doing so would require substantial reconfiguration and redesign of Zhang. PG PUB 2005/0209563 to Hopping et al. (Fig 25, Para 258), PG PUB 2008/0276722 to Wiedmann et al. (Fig 6A, Para 40), and EP 2673018 to Jubic et al. (Fig 7A,7B, Para 96-103) also teach some of the claimed subject matter but neither alone or in combination with each other or with Zhang disclose the entirety of the claimed subject matter of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783